Citation Nr: 0414603	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  03-21 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether it was proper to discontinue educational assistance 
allowance benefits, paid pursuant to Title 38 U.S.C. Chapter 
30, effective January 14, 2003.


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active military service from September 1992 
to August 2001.  This matter arises from a determination made 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, which discontinued the veteran's 
Chapter 30 educational benefits effective January 14, 2003.  

In March 2003, the veteran filed an application to change his 
VA education program or place of training (VA Form 22-1995).  
He has since filed several statements requesting the 
restoration of his educational benefits so that he could 
attend a different school.  There is no indication that the 
RO has considered this claim.  Nevertheless, the issue of the 
veteran's entitlement to reentrance into an educational 
assistance program after discontinuance is not inextricably 
intertwined with the issue currently on appeal.  See 38 
U.S.C. 3474 and 38 C.F.R. 21.7153(d).  The matter is 
therefore referred to the RO for the appropriate action.


FINDINGS OF FACT

1.  The veteran's Application for VA Education Benefits (VA 
Form 22-1990) was received by the RO on July 26, 2002. 

2.  VA processed an award of benefits enrolling the veteran 
at Techskills from 
July 29, 2002 to January 20, 2003.

3.  On February 10, 2003, the RO received a Notice of Change 
in Student Status (VA Form 22-1999b) that reflected that the 
veteran's enrollment at Techskills had been terminated on 
January 14, 2003, as a result of unsatisfactory attendance, 
conduct, or progress, and that the veteran's termination from 
the program did not involve mitigating circumstances.

4.  Evidence of mitigating circumstances to justify the 
veteran unsatisfactory attendance has not been submitted.

CONCLUSION OF LAW

It was proper to discontinue the veteran's educational 
assistance benefits, paid pursuant to Title 38 USC Chapter 
30, effective January 14, 2003.  38 U.S.C.A. §§ 3014, 3034, 
3680 (West 2002); 38 C.F.R. §§ 21.7020, 21.7070, 21.7131, 
21.7135 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003), which made several 
amendments to the law governing certain VA claims, to include 
redefining VA's duty-to-assist and notification obligations.  
However, these changes are not applicable to claims such as 
the one decided herein.  See Barger v. Principi, 16 Vet. App. 
132 (2002).  The United States Court of Appeals for Veterans 
Claims (Court) in Barger held that the VCAA, with its 
expanded duties, is not applicable to cases involving waiver 
of recovery of overpayment claims, pointing out that the 
statute at issue in such cases was not found Title 38, United 
States Code, Chapter 51 (i.e. the laws changed by VCAA). 
Similarly, the statutes at issue in this matter are not found 
in Chapter 51 but rather, in Chapters 30 and 34.

The record shows that the veteran filed an Application for VA 
Education Benefits (VA Form 22-1990) on July 26, 2002.  VA 
processed an award for educational benefits that enrolled the 
veteran in training at Techskills from July 29, 2002 to 
January 20, 2003.  On February 10, 2003, the RO received a 
Notice of Change in Student Status (VA Form 22-1999b) that 
reflected that the veteran's enrollment in the Techskills 
program had been terminated on January 14, 2003.  
"Unsatisfactory attendance, conduct, or progress" was cited 
as the reason for termination.  It was also noted that the 
veteran had not claimed that the termination involved 
mitigating circumstances.  The Office Coordinator at 
Techskills completed the form.  The RO terminated the 
veteran's award from January 14, 2003.

In statements received in April and August 2003, the veteran 
asserted that the termination of this educational assistance 
had been in error.  He said his progress at Techskills had 
always been above average.  He noted that he had even been 
asked to mentor some of the students.  The veteran maintained 
that the primary reason that he stopped taking his class at 
Techskills was due to a lack of teachers within the program.  
He averred that the Techskills program was not providing him 
with the means to advance his career.  In this regard, he 
added that his decision to leave Techskills was also based on 
the fact that he had enrolled in the University of Phoenix to 
pursue a career rather than just certification.  The veteran 
stated that he had earned his tuition by serving his country, 
and that it was wrong of VA to take away his educational 
benefits.

An eligible veteran is entitled to a monthly benefit for 
period of time which he is enrolled in, and satisfactorily 
pursuing, an approved program of education.  38 C.F.R. 
§ 21.7070.  VA will pay educational assistance to an eligible 
veteran while he is pursuing approved courses in a program of 
education.  38 C.F.R. 
§  21.7130.

The legal criteria governing the payment of Chapter 30 
educational assistance benefits are clear and specific.  VA 
will not pay educational assistance for unsatisfactory 
progress, conduct or attendance.  If a veteran's progress, 
conduct or attendance is unsatisfactory, his or her 
educational assistance shall be discontinued effective the 
earlier of the following dates: (1) the date the educational 
institution discontinues the veteran's enrollment, or (2) the 
date on which the veteran's progress, conduct or attendance 
becomes unsatisfactory according to the educational 
institution's regularly established standards of progress, 
conduct or attendance.  38 C.F.R. § 21.7135(l).  

Under 38 C.F.R. § 21.7139(a), VA will not pay benefits for a 
course from which the veteran withdraws or receives a 
nonpunitive grade unless the following conditions are met: 1) 
the veteran withdraws because he is ordered to active duty; 
2) or all of the following criteria are met: 

a) there are mitigating circumstances; 

b) the veteran submits a description of 
the circumstances in writing to the VA 
within one year from the date the VA 
notifies the veteran that he must submit 
the mitigating circumstances or at a 
later date if the veteran is unable to 
show good cause; and 

c) the veteran submits evidence 
supporting the existence of mitigating 
circumstances within the one year of the 
date that evidence is requested by the 
VA.

Mitigating circumstances are circumstances beyond the 
veteran's control which prevent the veteran from pursuing a 
program of education and include illness of a family member 
or unavoidable change in the conditions of the veteran's 
employment.  38 C.F.R. § 21.7020 (2003).

The veteran has not presented any evidence of mitigating 
circumstances to explain the unsatisfactory attendance that 
led to his termination from the Techskills program.  In fact, 
he does not even appear to be claiming there were any 
mitigating circumstances.  Rather, he states that his 
discontinuance was the result of an inadequate teaching staff 
at Techskills and his decision to obtain his education 
through another program at a different school.  He argues 
that his discontinuance was justified and reasonable under 
these circumstances.  

The adequacy of a school's educational program, however, is 
not a factor for consideration under the current laws and 
regulations governing termination of educational benefits.  
Therefore, given the evidence presented in this case, the 
Board finds the discontinuance of the veteran's education 
assistance benefits, paid pursuant to Title 38 USC Chapter 
30, effective January 14, 2003, was warranted.

The Board acknowledges the veteran's contentions that he 
earned his educational assistance benefits through his many 
years of active military service.  While the Board does not 
dispute the veteran's eligibility for educational assistance, 
the law is clear that the purpose of the VA educational 
assistance programs is solely to provide for the pursuit of 
education.  In essence, the governing law states that an 
eligible veteran is entitled to a monthly benefit only for 
periods of time in which he or she is enrolled in and 
pursuing an approved program of education.  38 U.S.C.A. 
§ 3014 (West 2002); 38 C.F.R. §§ 21.7020 (25), 21.7070 
(2003).  In this case, the veteran received benefits for 
education he did not pursue, and there is no legal basis for 
an award of such benefits after the date of his withdrawal 
from all classes.  In short, the veteran's appeal must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where 
the law is dispositive, the claim should be denied on the 
basis of the absence of legal merit).


ORDER

As discontinuance of the veteran's education assistance 
benefits, paid pursuant to Title 38 USC Chapter 30, effective 
January 14, 2003, was proper, the appeal was denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



